DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a divisional of application 13/796,350 filed 03/12/2013 and claims priority from provisional application 61/667,487 filed on 07/03/2012.
 
Status of Claims
Claims 18-37 are pending and present for consideration.
Claims 1-17 are canceled.

Information Disclosure Statement
The Information Disclosure Statement filed on 05/31/18 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 29 recites the limitation “…a neck portion directly attached to the steps…” in lines 1-2, and “…the steps of the mandrel…” in line 3.  There is a lack of antecedent basis in the limitation “the steps”. Claim 29 depends on Claim 28, which sets forth a single step extending from the edge of each of the leaflet forming surfaces. Claim 29 is indefinite because it is unclear what steps Applicant is referring to. Applicant is advised to clarify the meaning of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 18-25, 30, 31, and 34-37 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Kurk et al. (Kurk) USPN 6,953,332 B1.
Regarding Claim 18, Kurk discloses (Figs 15 and 16; [Abstract] and column 15, line 58 – column 18, line 54) a method of making an implantable valve comprising:
(a)    placing a mandrel (element 536 in Fig. 16) having leaflet-forming surfaces (540) into a stent (support structure 530 in Fig. 16) having spaced-apart elongated leaflet support members (commissure posts 532 Fig. 16) in so that the leaflet support members  (532)of the stent extend along edges of the leaflet-forming surfaces of the mandrel (column 16, lines 25-27 disclose: “[A] leaflet support structure/stent preferably is placed over the mandrel prior to dip coating to obtain a coating directly over the support structure…”), the leaflet support members having openings therein (column 18, lines 38-43 disclose the use of fasteners and sutures to associate the support structure to the leaflets; the Examiner submits that the fasteners and sutures would necessitate openings in the support members for attachment);
(b)    depositing a flowable composition on the mandrel (536) and the stent (530) so that the flowable composition forms layers on the leaflet-forming surfaces (540) spanning between the leaflet support members (538) of the stent (column 16, lines 25-33 disclose: “[B]efore or after the polymer coating is solidified, an additional dip coating can be performed 506.  Steps 500-504 can be repeated individually or collectively one or more times to obtain a desired polymer structure…”), contacts the leaflet support members of the stent and penetrates into the openings of the leaflet support members (column 16, lines 28-32 disclose: “[I]f a leaflet support structure is placed over the mandrel, the polymer is simultaneously coated over the mandrel and the support structure material, such that the support structure material is formed as an integral structure with the solidified polymer”;
(c)    curing the flowable composition (Fig. 15 step 502; column 16, lines 10-12) to a flexible solid so as to form leaflets extending between the leaflet support members (column 16, lines 28-32, and column 17, lines 40-45), the leaflets being secured to the leaflet support members at least in part by the cured composition in the openings (column 16, lines 44-54, and column 18, lines 36-38); and
(d)    removing the stent and the leaflets from the mandrel (Fig. 15, step 510; column 18, line 22-31.)


Regarding Claim 19, Kurk discloses (Fig. 16; column 17, lines 30-34) the method as claimed in claim 18, wherein the flowable composition covers a proximal section of the stent offset in a proximal direction from the leaflet support members and so that the cured flowable composition forms a cuff integral with the leaflets and covering at least a part of the proximal section (Fig. 16 shows that the support structure/stent is offset in a proximal direction from the leaflet support members 532; and 

Regarding Claim 20, Kurk discloses (Fig. 16) the method as claimed in claim 18, further comprising aligning a main surface of the mandrel offset in a proximal direction from the leaflet-forming surfaces (the bottom surface of mandrel 536 contacting the stent 30 is offset in a proximal direction from the leaflet-forming surface 540) with a proximal section of the stent (530) and aligning the leaflet-forming surfaces (540) with valleys (534) defined by the leaflet support members.

Regarding Claim 21, Kurk discloses (Fig. 16 and column 16, lines 25-43) the mandrel is placed into the stent while the stent is in the expanded condition (column 16, lines 25-43 discloses: “[A] leaflet support structure/stent preferably is placed over the mandrel prior to dip coating to obtain a coating directly over the support structure.”) Additionally, the stent of Kurk inherently has both collapsed and expanded conditions in order to be deployed and implanted in a subject.
Regarding Claim 22, Kurk discloses (column 6, lines 54-56) trimming the cured composition along the edges of the leaflet-forming surfaces of the mandrel.

Regarding Claim 23, Kurk discloses (Figs 15 and 16; [Abstract] and column 15, line 58 – column 18, line 54)  a method of making an implantable valve comprising:
(a)   placing a mandrel  (element 536 in Fig. 16) having leaflet-forming surfaces (540) into a stent (530) (column 16, lines 25-32) having spaced-apart elongated leaflet support members (532) so that the leaflet support members of the stent extend along edges of the leaflet-forming surfaces (540) of the mandrel (536);
Fig. 15 step 500; column 15, lines 59-62) and the stent so that the flowable composition spans between the leaflet support members (column 16, lines 28-32);
(c)    curing the flowable composition so as to form leaflets extending between the leaflet support members  (Fig. 15 step 502; column 16, lines 10-12); and
(d)    removing the stent and the leaflets from the mandrel (Fig. 15, step 510; column 18, line 22-31.)

Regarding Claim 24, Kurk discloses (Fig. 16 and column 17, lines 30-34) the method as claimed in claim 23, wherein the flowable composition covers a proximal section of the stent offset in a proximal direction from the leaflet support members so that the cured composition forms a cuff integral with the leaflets and covering at least a part of the proximal section (Fig. 16 shows that the support structure/stent is offset in a proximal direction from the leaflet support members 532; and column 17, lines 30-34 explain that the mandrel can be dipped to a greater depth than the location of the sewing cuff, which is offset in a proximal direction from the leaflet support members.)
Regarding Claim 25, Kurk discloses (Fig. 16) the method as claimed in claim 23, further comprising aligning a main surface of the mandrel offset in a proximal direction from the leaflet-forming surfaces (the bottom surface of mandrel 536 contacting the stent 30 is offset in a proximal direction from the leaflet-forming surface 540) with a proximal section of the stent (530) and aligning the leaflet-forming surfaces (540) with valleys (534) defined by the leaflet support members (532).
Regarding Claim 30, Kurk discloses (Fig. 16 and column 16, lines 25-43) the mandrel is placed into the stent while the stent is in the expanded condition (column 16, lines 25-43 discloses: “[A] leaflet support structure/stent preferably is placed over the mandrel prior to dip coating to obtain a coating 
Regarding Claim 31, Kurk discloses a composition including at least one polymer and a solvent (column 16, lines 55-60 disclose: “[T]he polymer liquid used to perform the dip coating can be a polymer solution/dispersion or a polymer melt.  Suitable polymers were described above.  Suitable polymer solutions/dispersions comprise the polymer dissolved/dispersed in a solvent.  The solvent can be selected based on the particular polymer…” and the curing step includes removing the solvent from the composition (column 17, lines 41-44 disclose: “[P]olymer coating from polymer solutions are solidified by evaporating the solvent to leave behind the polymer.  The solvent can be removed by exposure of the coated mandrel to the ambient atmosphere or, preferably, in an accelerated process by heating the coated mandrel.”) 
Regarding Claim 34, Kurk discloses (column 6, lines 54-56) trimming the cured composition along the edges of the leaflet-forming surfaces of the mandrel.
Regarding Claim 35, Kurk discloses (column 10, lines 1-5) that the flowable composition includes a material selected from the group comprising polyurethanes, polydimethyl siloxanes, and polytetrafluoroethylenes.
Regarding Claim 36, Kurk discloses (column 10, lines 10-13) a flowable composition including a material selected from the group comprising collagen, elastin, silk, keratin, gelatin, polyamino acids, and polysaccharides.
Regarding Claim 37,  Kurk discloses (Figs 15 and 16; [Abstract] and column 15, line 58 – column 18, line 54)  a method of making an implantable valve comprising:
element 536 in Fig. 16) having leaflet-forming surfaces (540) into a stent (530) (column 16, lines 25-27) having spaced-apart elongated leaflet support members (532) so that a main surface of the mandrel (536) offset in a proximal direction from the leaflet-forming surfaces (540) is aligned with a proximal section of the stent (530) (Fig. 16 shows that the support structure/stent is offset in a proximal direction from the leaflet support members 532) and so that the leaflet support members (532) of the stent extend along edges (538) of the leaflet-forming surfaces (540) of the mandrel , the leaflet support members having openings therein (column 18, lines 38-43 disclose the use of fasteners and sutures to associate the support structure to the leaflets; the Examiner submits that the fasteners and sutures would necessitate openings in the support members for attachment);
(b)    depositing a flowable composition on the mandrel and the stent (Fig. 15 step 500; column 15, lines 59-62) so that the flowable composition forms a film on the leaflet-forming surfaces that spans between the leaflet support members, contacts the leaflet support members (column 16, lines 25-32 discloses: “[I]f a leaflet support structure is placed over the mandrel, the polymer is simultaneously coated over the mandrel and the support structure material, such that the support structure material is formed as an integral structure with the solidified polymer…”), penetrates into the openings of the leaflet support members (this limitation is met if  the support structure material is formed as an integral structure with the solidified polymer), and covers the proximal section of the stent offset in the proximal direction from the leaflet support members (column 17, lines 30-34 explain that the mandrel can be dipped to a greater depth than the location of the sewing cuff, which is offset in a proximal direction from the leaflet support members);
(c)    curing the flowable composition to a flexible solid (Fig. 15 step 502; column 16, lines 10-12 and column 15, lines 58-62) so as to form leaflets extending between the leaflet support members and so as to form a cuff integral with the leaflets and covering at least a part of the proximal section column 17, lines 30-34 explain that the mandrel can be dipped to a greater depth than the location of the sewing cuff, which is offset in a proximal direction from the leaflet support members, therefore a cuff must necessarily be formed in the proximal section), the leaflets being secured to the leaflet support members at least in part by the cured composition in the openings (column 16, lines 35-37);
(d)    trimming the cured composition along the edges of the leaflet-forming surfaces of the mandrel (column 6, lines 54-56); and
(e)    removing the stent and the leaflets from the mandrel (Fig. 15, step 510; column 18, line 22-31.)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kurk.
Regarding Claim 26, Kurk discloses the method of claim 25. Kurk also discloses (Fig. 16; column 16, 39-41) that the leaflet support members (532) extend along and have a substantially similar curvature to portions of respective ones of the ledges (538). However, in the embodiment of Figure 16, Kurk does not disclose leaflet-forming surfaces recessed from the main surface to define a plurality of curvilinear ledges. In the embodiment of Figure 11, Kurk teaches the leaflet-forming surfaces (362) are recessed from the main surface (354) to define a plurality of curvilinear ledges (360) for the purpose of facilitating the separation of polymer from the main surface after the dip 
Regarding Claim 27, Kurk discloses the method of claim 26. However, in the embodiment of Figure 16, Kurk does not explicitly disclose that the ledges do not intersect each other. In the embodiment of Figure 11, Kurk teaches that the ledges (360) do not intersect each other. The advantage of this construction is that the leaflets formed on the leaflet-forming surfaces are able to operate independently. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to form the ledges of Kurk in Figure 16, such that they do not intersect each other, as taught in the embodiment of Figure 11, in order for the leaflets to operate independently, after they are removed from on the leaflet-forming surfaces
Regarding Claim 28, Kurk discloses the method of claim 23. However, in the embodiment of Figure 16, Kurk does not disclose a mandrel comprising a step extending from the edge of each of the leaflet-forming surfaces such that the edges are free edges. In the embodiment of Figure 9A, Kurk teaches (column 12, lines 54-64) the use of a mandrel (300) further comprising a step (distance z) extending from the edge (312) of each of the leaflet-forming surfaces (310) such that the edges are free edges. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to provide a step extending from the edge of each of the leaflet-forming surfaces of Kurk in Figure 16, as taught in the embodiment of Figure 9A, such that the edges are free, and the leaflet-forming surfaces can be removed more easily .
 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kurk in view of Ahn et al. (Ahn) US 2013/0316087 A1.
Kurk discloses the method of claim 23, including a composition made of a polymer and a solvent; however, Kurk does not disclose a curing step that includes absorbing the solvent into the polymer. Ahn teaches [0044] a method of coating a polymer on a substrate wherein the curing step includes absorbing the solvent into the polymer ([0044] describes: “[B]efore, during or after the curing process, the polymer absorbs a solvent and becomes the solvent-swollen polymer gel included in the first coating”), in the field of surface coatings, for the purpose of forming a cost-effective porous membrane on a substrate [0006].  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use the coating method of Ahn to apply a coating the external surface of prosthesis of Kurk, in order to form a cost-effective porous membrane on the outer surface of the prosthesis.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kurk in view of Hales et al. (Hales) US 2005/0288251 A1.
Kurk discloses the method of claim 23, but does not disclose a curing step, which includes mixing the chemically-reactive moieties. Hales teaches [0103] a method of coating a polymer on a substrate wherein the curing step includes mixing chemically-reactive moieties ([0103] describes: “[The] curing process involves evaporation of the solvent xylene, THF, etc. and the curing and crosslinking of the polymer…”; the limitation is met because the crosslinking would require the chemical reaction of moieties), in the field of endoprosthesis, to produce a cured polymer matrix containing the biologically active species [0103]. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use the coating method of Hales to apply a coating layer in .


Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/         Supervisory Patent Examiner, Art Unit 3774